
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20



DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS
(February             , 2011)


Compensation of Non-Employee Directors

            Annual Retainer.    Non-employee members of the Board receive an
annual retainer in cash and restricted stock:

•The cash component is $70,000.

•The restricted stock award has a value of $82,500(1).

•The retainer is payable upon election, re-election or appointment to the
Board(2).

--------------------------------------------------------------------------------

(1)Grants of restricted stock are determined by dividing the cash value of the
award by the 20 trading day average closing price of the Company's common stock
ending on the trading day immediately preceding the date of such award.

(2)Pro-rated for partial years of service.

            Committee Chair Retainers.    Each non-employee Committee Chair
receives:

•Audit—$20,000, payable one-half in cash and one-half in restricted stock.

•All other Committees (except Executive Committee) — $15,000, payable one-half
in cash and one-half in restricted stock.

            Meeting Fees.    Non-employee directors receive $2,000 per Board
meeting for in person attendance. Non-employee directors receive $1,500 per
committee meeting for attendance (whether in person, by telephone or video
conference). The per meeting fee payable for in person attendance of Board or
committee meetings is two (2) times regular meeting fee for any non-employee
Director who must travel more than four (4) times zones from his or her personal
residence to the location of a meeting of the Board or any of its committees. No
Director currently lives more than four (4) time zones from the location of
meetings of the Board or any of its committees.

            Lead Independent Director Compensation.    The non-employee director
designated as Lead Director receives an additional retainer of $25,000 annually,
payable one-half in cash and one-half in restricted stock (pro-rated for any
partial year of service).

            Vesting of Restricted Stock.    All restricted stock compensation
received by non-employee directors vests in full one year after the award.

            Director Ownership Guidelines.    Under the Company's Governance
Principles, directors must own 3,000 or more shares of the Company's common
stock or units of the Operating Partnership within two years after their initial
election or appointment and 5,000 or more shares or units three years from such
date. Restricted stock qualifies for this purpose only after full vesting.

            Deferred Compensation.    Non-employee directors may elect to defer
all or a portion of their cash compensation under the Company's Nonqualified
Deferred Compensation Plan (the "Deferred Compensation Plan"). To date, none of
our non-employee directors has elected to do so. All restricted stock issued to
non-employee directors as retainers will be placed in the Deferred Compensation
Plan. Dividends paid on the restricted stock in this account must be reinvested
in the Company's common stock. Amounts in the Deferred Compensation Plan will
not be released until a director retires and resigns from the Board or is not
re-elected.

Compensation of Named Executive Officers

            Base Salaries.    The executive officers of the Company serve at the
discretion of the Board of Directors. The Compensation Committee of the Board
sets or ratifies the base salaries of the Company's executive officers. The
following are the current annual base salary levels for the Company's Chief
Executive Officer, Chief Financial Officer

61

--------------------------------------------------------------------------------



and its three other most highly compensated executive officers (the "Named
Executive Officers") required to be identified in the proxy statement for the
Company's 2011 annual meeting of stockholders:

David Simon

  $ 1,000,000    

Chief Executive Officer

       

Stephen E. Sterrett

   
500,000    

Executive Vice President and

         

Chief Financial Officer

       

Richard S. Sokolov

   
782,000    

President and Chief Operating Officer

       

James M. Barkley

   
550,000    

General Counsel and Secretary

       

John Rulli

   
450,000    

Executive Vice President, Chief Administrative Officer and President

       

            Employment Agreements.    Mr. Sokolov has entered into an employment
agreement with the Company, a copy of which has been filed as an exhibit to the
Company's Annual Report on Form 10-K for the year ended December 31, 2007.

            Bonus Plan.    Each of the Named Executive Officers is also eligible
to receive an annual bonus under the Company's bonus program. For each
participant, the Company sets a bonus target, generally expressed as a
percentage of base salary. Actual bonus payments may range from 0 to 150% of the
target amount. The Company sets specific criteria for corporate, business unit
(if applicable) and individual (if applicable) objectives. The criteria may also
include subjective measures of performance or financial measures such as EBITDA
or other measures related to an executive's primary areas of responsibility. In
the case of our Named Executive Officers, the bonus criteria are approved by the
Compensation Committee. In the recent past, the payment of bonuses has been made
subject to achievement of the Company's overall budget for the year. The Company
also includes "stretch" levels which may justify higher payments if Company
performance exceeds its budget. If an executive officer's bonus criteria are
objective, then the achievement of those criteria are reviewed by the
Compensation Committee. Achievement of the bonus criteria is generally
determined in February of the year after the performance year and bonuses are
paid in March.

            At the time of filing this description, the Compensation Committee
has not yet determined the bonuses for the Named Executive Officers for 2010.

            Long-Term Incentives.    The Named Executive Officers are eligible
to receive discretionary awards under the Simon Property Group, L.P. 1998 Stock
Incentive Plan (the "1998 Plan"). Under the 1998 Plan, the Compensation
Committee may make the following types of equity-based awards: incentive stock
options, nonqualified stock options, stock appreciation rights, performance
units and restricted stock. Prior to 2010, the only forms of awards the
Compensation Committee had granted had been options and restricted stock. No
stock options have been granted to employees since 2001. Beginning in 2010, the
Compensation Committee has awarded LTIP units pursuant to three-year long-term
incentive programs ("LTIP programs") in which the Named Executive Officers
participate.

            Awards under the LTIP program take the form of LTIP units, a type of
limited partnership interest issued by the Operating Partnership. Awarded LTIP
units can be earned, in whole or in part, depending upon the extent to which our
total stockholder return, or TSR (representing the difference between a baseline
value and valuation date based on price appreciation of our common stock plus
cumulative dividends we pay on our common stock without compounding), over the
performance period exceeds the relative and absolute performance targets set by
the committee. The LTIP units that are earned to the extent that applicable TSR
benchmarks are achieved during the performance period become the equivalent of
units, but only after an additional two year service-based vesting requirement
that begins after the end of the performance period. LTIP units not earned are
forfeited. Units are exchangeable for shares of the Company's common stock on a
one-for-one basis, or cash, as selected by the Company.

            The Compensation Committee approved three programs for 2010 having
one, two and three year performance periods, respectively, which are referred to
as the one, two and three year 2010 LTIP Programs (the "2010 LTIP Programs").
The performance period for the one year LTIP program ended December 31, 2010;
the performance

62

--------------------------------------------------------------------------------




period for the two year LTIP program will end December 31, 2011; and the
performance period for the three year LTIP program will end December 31, 2012.

            All of the 2010 LTIP Programs use the same three performance
measures. The Company compares the TSR of the Company's common stock during the
applicable performance period using a baseline value of $79.80 per share (the
closing sale price as reported by the NYSE for December 31, 2009). The first
relative performance measure, weighted at 60%, requires our TSR to equal or
exceed the overall performance of the MSCI US REIT (Total Return) Index. The
second relative performance measure, weighted at 20%, requires our TSR to equal
or exceed the overall performance of the S&P 500 (Total Return) Index. The third
performance measure, which is weighted at 20%, requires our TSR, viewed on an
absolute basis, to exceed a specified target TSR. To achieve a 100% payout of
the award based on all three measures, our TSR must exceed the performance of
the MSCI US REIT Index by 3% or more, must exceed the performance of the S&P 500
by 2% or more on an annual basis and must be 12% per year or more. To receive a
partial payout any one of the following must occur: our TSR must be greater than
the MSCI US REIT Index minus 1%, our TSR must be greater than the S&P 500 minus
2% or our TSR on an absolute basis must be greater than 6.67% per year.

            The number of earned LTIP units will be determined by the
Compensation Committee when our financial results for the performance period are
available using the following payout matrices (with linear interpolation between
the specified payout percentages):

Relative TSR (Weighted 60%)—MSCI US REIT Index

All Performance Periods
  Payout % of Target  

Index -1%

    0.0 %

=Index

    33.3 %

Index +1%

    50.0 %

Index +2%

    66.7 %

Index +3% or greater

    100.0 %

Relative TSR (Weighted 20%)—S&P 500 Index

All Performance Periods
  Payout % of Target  

Index -2%

    0 %

=Index

    33.3 %

Index +2%

    100.0 %

Absolute TSR (Weighted 20%)

1/1/2010-12/31/2010
Performance Period
  1/1/2010-12/31/2011
Performance Period   1/1/2010-12/31/2012
Performance Period   For Each Period—
Payout % of Target     <=6.67 %   <=13.33 %   <=20 %   0.0 %           8 %   16
%   24 %   33.3 %           9 %   18 %   27 %   50.0 %           10 %   20 %  
30 %   66.7 %           11 %   22 %   33 %   83.3 %   >=12 %   >=24 %   >=36 %  
100.0 %

            After the end of each performance period, any earned LTIP units will
then be subject to time-based vesting over a period of two years. One-half of
the earned LTIP units will vest on January 1 of each of the two succeeding years
following the end of the applicable performance period, subject to the
participant maintaining employment with us through those dates.

            After the end of the performance period, holders of earned LTIP
units, both vested and unvested, will be entitled to receive distributions in an
amount per LTIP Unit equal to the distributions, both regular and special,
payable on a unit.

63

--------------------------------------------------------------------------------



            On March 16, 2010, the Compensation Committee approved the following
awards of LTIP units under the one, two and three year 2010 LTIP Programs for
the Named Executive Officers:

 
  Maximum Number of
LTIP Units Awarded    
  One-Year   Two-Year   Three Year  

David Simon

    62,956     120,976     170,314  

Richard Sokolov

    29,364     56,850     85,157  

James M. Barkley

    23,492     51,165     74,513  

Stephen E. Sterrett

    23,492     51,165     74,513  

John Rulli

    17,618     34,110     53,223  

            On February 2, 2011, the Compensation Committee determined that the
following LTIP units had been earned under the one year 2010 LTIP Program by the
Named Executive Officers:

 
  Earned LTIP Units
Under One-Year
2010 LTIP Program   Percentage Payout of
Maximum Award  

David Simon

    49,894     79.3 %

Richard Sokolov

    23,272     79.3 %

James M. Barkley

    18,618     79.3 %

Stephen E. Sterrett

    18,618     79.3 %

John Rulli

    13,963     79.3 %

            Insurance and 401(k) Plan.    The Company pays employee and
dependent life insurance premiums for each Named Executive Officer and makes
annual contributions to the accounts of the Named Executive Officers under the
Company's 401(k) retirement plan. The Company's basic contribution to the 401(k)
retirement plan is equal to 1.0% of the Named Executive Officer's compensation
and vests 20% after completion of two years and an additional 20% after each
additional year of service until fully vested after six years. The Company
matches 100% of the first 3% of the Named Executive Officer's contribution and
50% of the next 2% of the Named Executive Officer's contribution. Company
matching contributions are vested when made. The Company's basic and matching
contributions are subject to applicable IRS limits and regulations.

            Non-Qualified Plan.    The Named Executive Officers may also
participate in the Deferred Compensation Plan, a non-qualified deferred
compensation plan for certain executives, key employees and directors. While the
Deferred Compensation Plan is an unfunded plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended, certain assets have been set
aside in the Simon Property Group, L.P. Deferred Compensation Plan Trust to be
used to pay benefits to participants, except to the extent the Company becomes
insolvent.

            The Deferred Compensation Plan permits eligible employees to defer
receipt of up to 100% of their compensation, including Company stock awarded
under the 1998 Plan. The Deferred Compensation Plan also authorizes the Company
to make matching contributions based on each eligible employee's elective cash
deferrals. The Company has not made any matching contributions since the
inception of the Deferred Compensation Plan. Participants in the Deferred
Compensation Plan are 100% vested in all elective cash deferrals. Deferrals of
Company stock awarded under the 1998 Plan vest in accordance with the terms of
the 1998 Plan. Employee elective cash deferrals generate earnings based on
investment elections made by individual participants.

            Heath and Welfare Benefits.    The Named Executive Officers also
participate in health and welfare benefit plans on the same terms as other
salaried employees.

64

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS (February ,
2011)
